PER CURIAM: *
Ramon Jaimes Brito, federal inmate # 01798-298, appeals the dismissal for lack of jurisdiction of his 28 U.S.C. § 2241 petition challenging his guilty-plea conviction for conspiracy to possess with intent to distribute more than five kilograms of cocaine. Brito was incarcerated in Oregon at the time he filed his § 2241 petition. The district court, therefore, correctly determined that it lacked jurisdiction to consider his § 2241 petition, including the issue of whether his claims are properly brought under § 2241 via the savings clause of 28 U.S.C. § 2255. See Padilla v. United States, 416 F.3d 424, 425-26 (5th Cir.2005). The district court’s dismissal without prejudice to refiling in the appropriate district court is AFFIRMED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.